Citation Nr: 0828516	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  03-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from February 1963 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit sought.  The Hartford, Connecticut, RO has maintained 
jurisdiction over the claim.

When the claim was previously before the Board in May 2007, 
it was remanded to the RO for additional development.  All 
directed actions having been accomplished, the claim is 
returned to the Board for further appellate consideration.

The Board notes that in an August 2008 brief, the veteran's 
representative indicated that an April 2008 nerve conduction 
study discussed in the May 2008 supplemental statement of the 
case (SSOC) was not contained in the claims file.  That test 
report has been obtained and associated with the file, and 
the veteran's representative has reviewed it prior to 
appellate adjudication.


FINDING OF FACT

The veteran would not be equally well served by an amputation 
stump with prosthetic device; he retains the ability to grasp 
and manipulate objects, with deficits in fine motor 
coordination.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on loss of use of the left hand are not met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.159, 3.350, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The May 2007 Board Remand required that notice to the veteran 
of the elements of his claim be provided.  Correspondence was 
sent to the veteran in June 2007 informing him of the 
possible ways to establish entitlement to special monthly 
compensation, to include showing loss of use of the hand.  
Although the notice did not provide specific information as 
to what construes loss of use of the hand, the Board finds 
that the matters decided below may be addressed at this time, 
without further remand, because any errors in notice are not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims. 

The veteran has been informed of the specific requirements to 
establish loss of use of the hand in a February 2003 
statement of the case (SOC) and numerous supplemental SOCs 
(SSOCs) from 2004 to 2006.  The May 2007 Board Remand and the 
May 2008 SSOC additionally discussed the definition of loss 
of use of a hand.  The veteran has repeatedly discussed the 
limitations of use and movement of the hand to establish loss 
of use, including at his March 2006 RO hearing, at VA 
examinations, and in statements.  His representative has also 
discussed the limitations in terms of the definitions of loss 
of use.  The Board finds, therefore, that the veteran has 
demonstrated his actual knowledge of the applicable law and 
regulations, and there is no prejudice in proceeding with 
further adjudication at this time.  The essential fairness of 
the adjudication is unaffected.  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained numerous VA 
treatment records, and the veteran submitted relevant private 
treatment records.  He was provided an opportunity to set 
forth his contentions during the hearing before a Veterans 
Law Judge, but cancelled that hearing; he did testify before 
a decision review officer at the RO, and that transcript is 
of record.  The appellant was afforded several VA medical 
examinations in connection with his claim, including in April 
2008 following the Board remand.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Loss of Use of the Left Hand

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

In January 2001, the veteran alleged that the service 
connected impairment of his left upper extremity was severe 
and that he had no current use of that hand.

Dr. ABM, a private endocrinologist, after reviewing VA 
records from 1971, noted that the veteran complained at that 
time of "...weakness of left hand with lack of fine work with 
fingers...."  Records from 1995 continued to show decreased 
coordination in the left hand as compared to the right.  He 
stated that the veteran "still has the same motor...deficits 
in the year 2000...."

In an October 2001 statement, the veteran's wife stated that 
she had observed the trouble the veteran had performing tasks 
such as buttoning buttons. 

At a January 2002 A VA neurology examination, the history of 
left hand neurological deficit was noted.  The veteran 
complained of loss of use of the left hand, stating that he 
has trouble with buttons or putting on a glove.  He had 
difficulty holding things in his left hand, and reported that 
he could no longer type as well as he used to.  Muscle power 
was normal in the bilateral upper extremities.  Sensory 
deficits on the left hand were noted.

VA treatment records dated in June 2003 continue to show 
sensory impairment of the left hand "interfering with the 
use of his left hand to full function."

A private neurology examination was conducted in June 2003 by 
Dr. ELS.  The veteran reported left arm weakness.  He stated 
that he was unable to write or throw with the left hand, and 
could not pick up mall objects like coins or paper.  He could 
pick up large objects, but these had a tendency to fall out 
of his hand.  Strength was 4/5 in the fingers of the left 
hand, a decreased sensation to pinprick, light touch, and 
vibration was recorded over the left arm.  Slight weakness of 
the other muscles of the left upper extremity were also 
noted.  The examiner opined that the veteran would not be 
able to use the left arm for lifting heavy or moderately 
sized objects, or for fine motor use.  He felt this was a 
functional loss of use of the left arm for employment 
purposes, though some ability to pick up small objects 
remained.

In March 2005, a VA neurologist noted that although the 
veteran continued to "use" his left arm, it was for gross 
motor functions like carrying his jacket in his left hand.  
Slight weakness of the left hand and wrist was shown on 
examination, as well as diminished pinprick sensation on the 
left.  Use of the left arm was diminished in activities such 
as picking up coins or identifying objects by touch.  The 
doctor felt that fine motor functions like tool using or 
using utensils was impaired by sensory deficits.  

In April 2005, the veteran reported to a treating VA doctor 
that he was unable to use his left hand properly; he cited 
difficulty shaving or using utensils as examples.  The 
veteran had cut his left hand with a knife due to lack of 
sensation and awareness.

At a May 2005 VA neurology examination, the examiner noted 
slight left pronator drift, with some diminished strength in 
the left wrist and fingers.  Pinprick sensation was reduced, 
and functionally the veteran had difficulty with tasks such 
as picking up coins or identifying objects by touch.  

During the April 2008 VA examination, the veteran complained 
of loss of fine motor strength in the left hand, as well as a 
"tickling feeling" and some numbness of the fingers.  He 
stated that he had decreased strength and dexterity on the 
left.  He cannot write or type with the left hand, and has 
limited strength for pulling.  He could pick up large 
objects, but had trouble with small objects like coins or 
activities like buttoning buttons.  Range of motion of the 
fingers was normal, and there were no gaps between the 
fingers and palm or thumb.  The examiner documented 
diminished strength in pulling, pushing, and twisting, a well 
as reduce dexterity.  The examiner opined that there was 
moderate to severe impairment of the left hand in fine motor 
manipulations.  He could continue to grasp and manipulate 
objects with the hand better than would be accomplished by a 
prosthetic device.  There was not complete loss of use of the 
left hand.  An EMG test conducted in conjunction with the 
examination showed mild sensory neuropathy on the left.  

The Board finds that the preponderance of the evidence does 
not support a finding of loss of use of the left hand.  While 
the evidence clearly shows impairment of fine motor skills 
due to the neurological impairment of the sensation and 
strength of the left hand, it also establishes that there 
remains gross function of the hand.  All doctors agree that 
some function remains, and that the limitations apply only to 
certain activities.  Because the veteran is better served by 
his left hand that he would be by a prosthetic device, 
entitlement to special monthly compensation based on loss of 
use of the left hand is denied.


ORDER

Entitlement to special monthly compensation based on loss of 
use of the left hand is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


